Citation Nr: 0510897	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  96-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for a disorder 
manifested by trouble sleeping.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for a disorder 
manifested by a high pulse rate.  

6.  Entitlement to an initial disability rating in excess of 
60 percent for asthma with bronchitis.  

7.  Entitlement to a compensable initial rating for allergic 
rhinitis.  

8.  Entitlement to an initial disability rating in excess of 
30 percent for myofascial pain syndrome of the right 
shoulder.  

9.  Entitlement to an initial disability rating in excess of 
20 percent for myofascial pain syndrome of the left shoulder.  

10.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.  

11.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability.  

12.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.  

13.  Entitlement to a compensable initial rating for 
residuals of fracture of the right thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant had active service from August 1981 to August 
1985, and from November 1986 to January 1994.  

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that granted service 
connection for bronchitis, right knee pain, left knee pain, 
low back pain, right shoulder pain, and left shoulder pain, 
and assigned 10 percent ratings for those conditions, 
effective from January 1994; and granted service connection 
for residuals of fracture of the right thumb and residuals of 
left tibia stress fracture, and assigned zero percent ratings 
for those conditions, effective from January 1994.  In a 
December 1999 decision, the Board denied higher ratings for 
the bronchitis, residuals of fracture of the right thumb, and 
residuals of fracture of the left tibia.  In December 1999, 
the Board also remanded the other issues to the RO for 
further development.  

The appellant appealed the December 1999 Board decision that 
denied higher ratings for bronchitis, residuals of fracture 
of the right thumb, and residuals of fracture of the left 
tibia to the United States Court of Appeals for Veterans 
Claims (Court).  He also appointed Lisa A. Lee, a private 
attorney, to represent him before the Court and VA.  In a 
January 2001 order, the Court granted a December 2000 joint 
motion from the parties to vacate the December 1999 Board 
decision and to remand the claims on appeal for 
readjudication and to provide additional assistance to the 
appellant in the development of his claims as required under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), which redefined VA's duty to assist the 
appellant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

In June 2001, the appellant completed his appeal with respect 
to the denial of service connection for pseudofolliculitis 
barbae, otitis externa, myopia (claimed as eye trouble), a 
disorder manifested by trouble sleeping, pes planus, a 
disorder manifested by a high pulse rate, and asthma in the 
February 1995 RO rating decision.  RO rating decisions in 
2001 granted service connection for asthma and reclassified 
the service-connected respiratory condition as asthma with 
bronchitis and allergic rhinitis, and increased the 
evaluation for this disorder from 10 to 30 percent, effective 
from January 1994.  In the written argument dated in November 
2001, the representative notified the RO that the appellant 
no longer disagreed with the evaluation assigned for the 
residuals of the left tibia stress fracture.  

In a February 2002 decision, the Board denied service 
connection for pseudofolliculitis barbae, granted service 
connection for otitis externa, denied service connection for 
defective vision, denied service connection for a disorder 
manifested by trouble sleeping, denied service connection for 
pes planus, denied service connection for a disorder 
manifested by a high pulse rate, denied an initial rating in 
excess of 30 percent for asthma with bronchitis, but granted 
a separate noncompensable initial rating for allergic 
rhinitis, granted an initial rating of 30 percent for 
myofascial syndrome of the right shoulder, granted an initial 
rating of 20 percent for myofascial syndrome of the left 
shoulder, denied an initial rating in excess of 10 percent 
for the right knee condition, denied an initial rating in 
excess of 10 percent for the left knee condition, denied an 
initial rating in excess of 10 percent for lumbosacral 
strain, and denied a compensable initial rating for residuals 
of fracture of the right thumb.  The appellant then appealed 
the February 2002 Board decision to the Court.

The Court, in an order dated in May 2003, granted a May 2003 
joint motion from the parties to vacate and remand the 
February 2002 Board decision, regarding the issues listed on 
the first 2 pages of this decision, for re-adjudication and 
to provide additional assistance to the appellant in the 
development of those claims as required by the VCAA.  
Thereafter, the case was returned to the Board.

In a July 2003 letter, the Board notified the appellant's 
attorney of the appellant's right to submit additional 
argument and/or evidence with regard to his claims.  In July 
2003, additional argument and evidence was received from the 
appellant.  The appellant also notified the Board that his 
attorney would no longer be representing him and that he 
would be representing himself.  In August 2003, he appointed 
The American Legion as his accredited representative before 
the Board.  

The record also discloses that the RO, in a June 2004 
decision, raised the initial rating from 30 percent to 60 
percent for the veteran's service-connected asthma with 
bronchitis.  In this regard, the Court has held that on a 
claim for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran's claim was again presented to the Board in 
November 2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  A 
motion to advance this case on the Board's docket was also 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  

The issues of entitlement to a higher rating for the 
veteran's lumbosacral strain will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence of a current diagnosis of 
pseudofolliculitis barbae has not been presented.  

3.  Competent evidence of a current bilateral eye disability, 
other than a refractive error of the eyes, has not been 
presented.  

4.  Competent evidence of the onset of sleep apnea during 
active military service has not been presented.  

5.  The veteran's bilateral pes planus existed prior to 
service as noted on the report of his medical examination for 
entry into service and did not increase in severity therein.  

6.  Competent evidence of a current disability characterized 
by an elevated pulse rate has not been presented.  

7.  The veteran's asthma with bronchitis is characterized by 
a history of persistent coughs, considerable expectoration, 
occasional hemoptysis, and occasional asthma attacks.  
Pulmonary function tests reveal a FVC no worse than 81% of 
predicted value, a FEV-1 no worse than 86% of predicted 
value, a FEV-1/FVC no worse than 85% of predicted value, and 
a DLCO-SB no worse than 79% of predicted value.  

8.  The veteran's allergic rhinitis is characterized by 
greater than 50 percent obstruction of his bilateral nasal 
passages, without polyps.  

9.  The veteran's myofascial pain syndrome of the right 
shoulder is characterized by motion of the arm to midway 
between side and shoulder level.  

10.  The veteran's myofascial pain syndrome of the left 
shoulder is characterized by motion of the arm to midway 
between side and shoulder level.  

11.  The veteran's right knee disability is characterized by 
extension to 0º and flexion to at least 60º, with no evidence 
of lateral instability or recurrent subluxation.  

12.  The veteran's left knee disability is characterized by 
extension to 0º and flexion to at least 60º, with no evidence 
of lateral instability or recurrent subluxation.  

13.  The veteran's residuals of a right thumb fracture 
include some pain and tenderness on motion, but no limitation 
of motion.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for the award of service connection for a 
bilateral eye disability, to include defective vision, have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2004).

3.  The criteria for the award of service connection for a 
disability characterized by poor sleep, to include sleep 
apnea, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  The criteria for the award of service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1137, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).

5.  The criteria for the award of service connection for a 
disability characterized by an elevated pulse rate have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  

6.  The criteria for the award of an initial rating in excess 
of 60 percent for the veteran's service connection asthma 
with bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 
6600, 6602 (1996), Diagnostic Codes 6600, 6602 (2004).  

7.  The criteria for the award of a 10 percent initial rating 
and no higher, effective from October 7, 1996, for the 
veteran's allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic 
Code 6501 (1996), Diagnostic Code 6522 (2004).  

8.  The criteria for the award of an initial rating in excess 
of 30 percent for the veteran's myofascial pain syndrome of 
the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5021, 5201 (2004).  

9.  The criteria for the award of an initial rating in excess 
of 20 percent for the veteran's myofascial pain syndrome of 
the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5021, 5201 (2004).  

10.  The criteria for the award of an initial rating in 
excess of 10 percent for the veteran's right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260-61 (2004).  

11.  The criteria for the award of an initial rating in 
excess of 10 percent for the veteran's left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260-61 (2004).  

12.  The criteria for the award of a compensable initial 
rating for the veteran's residuals of a right thumb fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5228 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 1996 and May 
2001 Statements of the Case, the various Supplemental 
Statements of the Case, the Board's prior decisions and 
remands in this appeal, and October 2001 and February 2004 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical centers in 
Hampton, VA, and Washington, DC, and these records were 
obtained.  Pertinent medical treatment records were also 
obtained from the Social Security Administration in April and 
December 2004.  Finally, private medical records have been 
obtained, as indicated by the veteran.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable; in 
fact, in a February 2005 written statement to the Board, he 
indicated he had "no other evidence to submit."  Finally, 
he has been afforded recent VA medical examinations in 
conjunction with his claims; for these reasons, his appeals 
are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 1995, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in February 
2005, in light of the additional development performed 
subsequent to February 1995.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service Connection

The veteran seeks service connection for various 
disabilities.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In 
addition, when certain statutorily-specified disabilities 
manifest to a compensable degree within a specified time 
period after service separation, service connection for such 
a disability will be presumed.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2004).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a),(b) (2004).  A veteran seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

A. Pseudofolliculitis Barbae

The veteran seeks service connection for pseudofolliculitis 
barbae.  Service medical records show that the veteran was 
treated for pseudofolliculitis barbae in June 1985.  He had 
bumps on the skin of his cheeks and neck, and was advised not 
to shave.  Those records also reveal that he had temporary 
(minor) problems with pseudofolliculitis barbae in 1987, 
1988, 1989, 1990, and 1992.  The report of his medical 
examination for separation from service in October 1993 notes 
the presence of pseudofolliculitis barbae.  

The veteran underwent a VA medical examination in March 1996.  
He had no complaints of skin problems, and the skin was 
normal.  He was examined again in July 1996 and the skin was 
normal.  The examiner noted that he wore a beard, and that he 
had had pseudofolliculitis barbae in the past.  The later 
post-service medical records do not reveal the presence of 
pseudofolliculitis barbae.  

After consideration of all the evidence, the Board finds that 
it does not show that the veteran currently has 
pseudofolliculitis barbae.  Central to any claim for service 
connection is a current diagnosis of the claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the present case, the evidence as a whole indicates that his 
pseudofolliculitis barbae in service was acute and 
transitory, and resolved with treatment.  In the absence of 
clinical findings that currently demonstrate the presence of 
chronic pseudofolliculitis barbae, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for pseudofolliculitis barbae.  38 C.F.R. 
§ 3.303(b) (2004).  Hence, the claim is denied.

The veteran has himself alleged that he has a current 
diagnosis of pseudofolliculitis barbae, and that this 
disability began during active military service.  
Nevertheless, lay assertions regarding issues of medical 
etiology or diagnosis are not binding on the Board.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for pseudofolliculitis barbae, 
and therefore this claim is denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

B. Defective Vision

The veteran seeks service connection for defective vision of 
both eyes.  Service medical records show that the veteran was 
found to have a refractive error of the eyes in June 1983, 
and that he was prescribed eyeglasses.  His diagnoses 
included ocular health within normal limits with large cup to 
disc ratio, stable compound myopic astigmatism, and binocular 
vision within normal limits.  The report of his medical 
examination for enlistment into service in September 1986 
shows distant vision of 20/70 in both eyes corrected to 
20/20, bilaterally.  The veteran reported no problems with 
his eyes at the time of his medical examination for 
separation from service in October 1993, and an eye 
disability was not found.  His corrected distant vision was 
20/20, bilaterally.  

The veteran's March 1996 and July 1996 VA medical 
examinations revealed no complaints or diagnoses of any 
disabilities of either eye.  The remainder of the medical 
record is also negative for any disabilities of the eyes, 
other than the refractive errors of the eyes already noted 
above.  

The evidence as a whole reveals that the veteran was seen for 
a refractive error of the eyes manifested by impaired distant 
vision in service and prescribed eyeglasses.  A refractive 
error of the eyes is not considered a disease or injury, and 
disability due to refractive error is not cognizable for VA 
compensation purposes.  When not aggravated by superimposed 
trauma or disease originating during a veteran's service, 
service connection for refractive error of the eyes may not 
be awarded as a matter of law.  38 C.F.R. § 3.303(c) (2004).  
Nor do the service medical records show rapid progression of 
his distant vision impairment accompanied by additional eye 
problems such as destructive changes of the eyes.  After 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for defective vision, and the claim is 
denied.  

The veteran has himself alleged that he has a current 
bilateral eye disability, and that this disability began 
during active military service.  Nevertheless, lay assertions 
regarding issues of medical etiology or diagnosis are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for defective vision, and 
therefore this claim is denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C. Sleep Disorder

The veteran seeks service connection for a sleep disorder.  
His service medical records are negative for any diagnosis of 
or treatment for a sleep disorder.  On his October 1993 
service separation medical examination, he did however report 
a history of trouble sleeping secondary to coughing.  A sleep 
disorder was not diagnosed at that time.  

The VA reports of the veteran's medical examinations in March 
1996 and July 1996 show no complaints of trouble with sleep.  
Nor was a disorder manifested by trouble sleeping found at 
those examinations.  A VA report of the veteran's treatment 
in April 2000 shows that he was recommended for an evaluation 
for sleep apnea.  A VA report of the veteran's evaluation in 
May 2000 reveals that he slept 6 to 8 hours per night with 
medications.  Sleep apnea was not found.  However, a December 
2003 VA outpatient clinical notation reveals a diagnosis of 
sleep apnea.  He used a continuous positive airway pressure 
(CPAP) machine to aid in sleeping.  

In May 2004, S.G., M.D., a private physician, reviewed the 
record and noted the veteran's reports of snoring and 
excessive daytime somnolence during military service.  He 
also noted that symptoms of sleep apnea "can easily be 
overlooked."  In Dr. G.'s opinion, it was "possible" the 
veteran's current sleep apnea began during military service.  

The evidence as a whole does not demonstrate that the 
veteran's sleep apnea began during active military service.  
While the veteran reported trouble sleeping at the time of 
service separation in October 1993, this was associated with 
coughing, and sleep apnea was not diagnosed.  Additionally, 
when he was initially examined for the possibility of sleep 
apnea, no such disability was found.  While sleep apnea was 
subsequently diagnosed in 2003, this diagnosis was rendered 
10 years after the veteran's service separation.  In support 
of his claim, the veteran has submitted the aforementioned 
medical opinion of Dr. S.G.  

In evaluating medical opinion evidence, the Court has held 
that the probative value of such evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Of primary importance is the use by Dr. G. of the word 
"possible" regarding a link between the veteran's military 
service and his current sleep apnea.  The mere possibility of 
a nexus is insufficient, and is just the sort of "pure 
speculation or remote possibility" which is forbidden by the 
applicable regulations to serve as a basis for entitlement to 
service connection.  38 C.F.R. § 3.102 (2004); see Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991).  This is not to say that a physician's 
statement must be expressed in terms of certainty in order 
for it to have any probative merit.  See Lathan v. Brown, 7 
Vet. App. 359, 366 (1995).  Nevertheless, the sole statement 
that a medical nexus between military service and a current 
disability is "possible" does not mean such a nexus is 
probable, and therefore this statement does not rise above 
mere speculation.  Hence, service connection for such a 
disability must be denied.  

The veteran has himself alleged that his sleep apnea began 
during active military service.  Nevertheless, lay assertions 
regarding issues of medical etiology or diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a disability characterized by 
poor sleep, to include sleep apnea, and therefore this claim 
is denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

D. Pes Planus

The veteran seeks service connection for bilateral pes 
planus.  Service medical records show that pes planus was 
found at the time of the veteran's medical examination for 
enlistment into service in February 1981.  This condition was 
also noted on the report of his enlistment examination of 
September 1986.  At the time of his medical examination for 
separation from service in October 1993 he complained of foot 
trouble.  It was noted that he had trouble in the summer 
months with his toes and top of feet because they would turn 
red and itch, and peel sometimes.  He reported that his feet 
occasionally bled and that he had to take off his shoes and 
socks.  It was noted that the veteran had pes planus.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the disease or 
injury existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

A preexisting injury or disease is considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Aggravation may not be conceded 
where the disability did not increase in severity during 
service based on all of the evidence of record pertaining to 
the manifestations of the disability before, during and after 
service.  38 C.F.R. § 3.306(b) (2004).  A disability has 
increased in severity where there has been a measured 
worsening of the disability during service which amounts to 
an increase in disability.  See Browder v. Brown, 5 Vet. 
App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  

The reports of the veteran's VA medical examinations in March 
1996 and July 1996 are negative for complaints with regard to 
his feet, and pes planus was not diagnosed at that time.  The 
veteran underwent a whole body bone scan at a VA medical 
facility in September 1999.  The findings indicated likely 
degenerative joint disease of the feet.  The remainder of the 
post-service medical records reflect that the veteran has 
sought treatment for various joint pains, but has not sought 
additional treatment for his pes planus.

The report of the veteran's medical examination for 
enlistment into service in February 1981 reveals that he had 
pes planus at that time.  The service medical records do not 
show that the pre-service pes planus increased in severity, 
as he did not seek treatment for pes planus during service.  
While he complained of foot problems at the time of his 
medical examination for service separation in October 1993, 
clinical findings verifying any worsening of the veteran's 
pes planus were not noted.  Nor do the post-service medical 
records show that the veteran's flat feet worsened while in 
service.  In the absence of any evidence to the contrary, 
other than the veteran's own contentions, his bilateral foot 
pain during service constitutes a temporary or intermittent 
flare-up of his preexisting pes planus, and is not sufficient 
to be considered aggravation of the underlying condition.  
See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  After 
consideration of the evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for pes planus, and the claim is denied.  

The veteran has himself alleged that his bilateral pes planus 
was aggravated during active military service.  Nevertheless, 
lay assertions regarding issues of medical etiology or 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a bilateral pes planus, as 
permanent aggravation of this disability during service has 
not been demonstrated, and therefore this claim is denied.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

F. Disorder Manifested by a High Pulse Rate

The veteran seeks service connection for a disability 
characterized by a high pulse rate.  Service medical records 
do not show the presence of such a disability.  

At the March 1996 VA medical examination, the veteran's pulse 
rate was 87.  A disorder manifested by a high pulse rate, or 
any related cardiovascular disability, was not found.  At the 
July 1996 VA medical examination, the veteran's pulse rate 
was 101.  Again, no disorder manifested by a high pulse rate, 
or similar cardiovascular disability, was found.  

The post-service medical records do not show the presence of 
a disorder manifested by a high pulse rate.  While the 
veteran maintains that he has a high pulse rate, and there 
are high pulse rates in the evidence, the service and post- 
service medical records do not show that this finding is 
related to a chronic disorder.  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that the appellant's elevated pulse rate, in and of 
itself, causes any impairment of earning capacity.  While an 
elevated pulse rate may be evidence of underlying disability 
or may later cause disability, service connection may not be 
granted for a clinical finding, without underlying 
disability.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim." 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation 
omitted); see 38 U.S.C.A. § 1110 (West 2002).  Nothing in the 
medical evidence reflects that the appellant has a current 
disability manifested by an elevated pulse rate.  

The service and post-service medical records do not show the 
presence of a chronic disorder manifested by a high pulse 
rate.  In the absence of medical diagnosis of a chronic 
disorder manifested by a high pulse rate, service connection 
is not warranted for such a disorder.  38 C.F.R. § 3.303 
(2004).  The evidence does not suggest, nor has the veteran 
claimed, that he served in Southwest Asia and has an 
"undiagnosed illness."  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




II.  Disability Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  When the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The evaluation of the level of disability of a joint disorder 
must include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

A. Asthma with Bronchitis and Allergic Rhinitis

The veteran seeks an initial rating in excess of 60 percent 
for his service-connected asthma with bronchitis.  His 
current 60 percent rating is effective from January 22, 1994.  

The regulations for the evaluation of respiratory 
disabilities were revised, effective October 7, 1996.  See 61 
Fed. Reg. 46720-46731 (Sept. 5, 1996).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Prior to October 7, 1996, bronchitis and asthma were rated 
under Diagnostic Codes 6600 and 6602, respectively.  Under 
Diagnostic Code 6600, a 60 percent evaluation was warranted 
for severe chronic bronchitis manifested by a severe, 
productive cough; dyspnea on slight exertion; and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent rating was warranted where the symptoms were 
pronounced, with a copiously productive cough and dyspnea at 
rest, pulmonary function tests showing a severe degree of 
chronic airway obstruction, and symptoms of associated severe 
emphysema or cyanosis and findings of right-sided heart 
involvement.  38 C.F.R. § 4.97, Code 6600 (1996).  

Under the prior version of Diagnostic Code 6602, a 60 percent 
rating required severe bronchial asthma manifested by 
frequent attacks (one or more attacks weekly) and marked 
dyspnea on exertion between attacks with only temporary 
relief by medication.  More than light manual labor must be 
precluded.  A 100 percent rating required pronounced symptoms 
with very frequent asthmatic attacks, severe dyspnea on 
slight exertion between attacks, and marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Code 6602 (1996).  

Subsequent to the October 1996 regulatory revisions, 
Diagnostic Code 6600 provides as follows: a 60 percent rating 
is warranted for bronchitis with FEV-1 (forced expiratory 
volume in one second) of 40 to 55 percent predicted, or; FEV-
1/FVC (forced expiratory volume in one second to forced vital 
capacity) of 40 to 55 percent, or; DLCO (SB) (diffusion 
capacity of the lung for carbon monoxide by the single breath 
method) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation requires FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
(echocardiogram) or cardiac catheterization), or; episode(s) 
of acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2004).  

Subsequent to the October 1996 regulatory revisions, 
Diagnostic Code 6602 provides as follows: a 60 percent rating 
is warranted for bronchial asthma with FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbation, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 100 
percent rating for bronchial asthma is warranted for FEV- 1 
of less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno- 
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2004).  Ratings under Diagnostic Codes 6600-6817 may 
not be combined with each other; the veteran has multiple 
service-connected respiratory disabilities, a single rating 
will be assigned based on the predominant disability.  
Elevation to the next higher evaluation will be awarded where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (2004).  This prohibition 
against multiple ratings under Diagnostic Codes 6600-6817 was 
also in effect prior to the regulator changes of October 7, 
1996.  

When the veteran underwent VA medical examination in March 
1996, he complained of bronchitis symptoms each morning for a 
few minutes when he coughed up mucus and sometimes blood.  He 
also reported bronchitis symptoms in rainy weather.  On 
physical examination, abnormalities of his respiratory system 
were not found.  His nose, sinuses, and throat were clear.  A 
respiratory disorder was not diagnosed.  

At the July 1996 VA medical examination, the veteran 
complained of a chronic intermittent cough for the past 14 
years.  His history of bronchitis was also noted.  On 
objective physical examination, his nose, sinuses, mouth, and 
throat were clear.  With breathing, light coarse rales, 
bilaterally, at the bases and coughing were present.  A 
pulmonary function test was within normal limits.  The 
diagnosis was chronic cough with normal chest X-ray.  An 
addendum to the report of that examination dated in February 
1997 notes that the spirograph (pulmonary function test) was 
within normal limits, and that the chronic cough noted was 
not present at the time of examination.  It was also noted 
that the lungs were clear both by physical examination and by 
X-ray.  

The veteran underwent a VA medical examination in October 
1997 to determine the severity of his respiratory condition.  
He gave a history of asthma and chronic bronchitis.  His 
complaints of a chronic cough, with occasional bloody sputum, 
were noted.  He reported that he had asthma attacks on a 
daily basis, especially in cold weather, and infrequently in 
the summertime.  He also reported the use of inhalers daily.  
The examiner observed that the veteran coughed occasionally 
during the interview with no production of sputum.  A chest 
X-ray reportedly revealed no specific findings.  There was no 
cyanosis, clubbing, or a  productive cough.  No dyspnea on 
exertion was observed.  Pulmonary function tests showed FVC 
was 92% of predicted value, FEV-1 was 101% of predicted 
value, the FEV-1/FVC was 88% of predicted value, and the 
DLCO-SB was 79% of predicted value.  The interpretation of 
the pulmonary function tests was normal spirometry and lung 
volume with mildly decreased DLCO.  The diagnosis was chronic 
bronchitis under treatment with chest X-ray, pulmonary 
function tests, and EKG (electrocardiogram) within normal 
limits.  

A VA letter dated in May 1998 and signed by a medical doctor 
notes that the veteran had been treated for his pulmonary 
condition since 1996.  He had a history of a chronic cough, 
and was evaluated for hemoptysis.  The cough was associated 
with watery eyes, nasal congestion, and mucoid sputum.  The 
veteran reported cough and shortness of breath when exposed 
to fumes and cooking smoke, and reported no similar symptom 
or asthma or allergic rhinitis prior to his military service.  
Examination revealed clear lung fields.  It was noted that 
the veteran had been found to have asthma with cough related 
hemoptysis.  It was also noted that the veteran was 
prescribed a bronchodilator inhaler and he reported decreased 
coughing with its use.  Due to the persistence of the 
hemoptysis, a bronchoscopy was performed in June 1997 which 
demonstrated dilation of bronchial wall vessels with cough 
that confirmed the prior diagnosis of asthma with hemoptysis 
due to cough.  It was noted that the veteran's cough 
persisted and was worsened by allergen exposure.  As of 
October 1997, the veteran's cough and allergic rhinitis were 
described as well controlled.  The diagnoses were severe 
cough variant asthma with service related onset (severe in 
degree based on the fact that the cough had induced airway 
trauma and caused chronic hemoptysis), hemoptysis due to 
asthma, and allergic rhinitis, mild to moderate in degree.  
It was noted that the asthma and rhinitis were well 
controlled, but progression was probable given the high 
atmospheric allergen load in the area.  

Statements from relatives of the veteran received in 1999 
confirm his asthma attacks.  It was noted that those attacks 
seemed to be brought on by exposure to fumes and allergens.  

The veteran underwent additional pulmonary function testing 
in November 1999.  His FVC was 92% of predicted value, his 
FEV1 was 97.5% of predicted value, his- FEV1/FVC was 85%, and 
his DLCO-SB was 89.4% of predicted value.  It was noted that 
the FEV1 and FEV1/FVC ratio was normal.  However, the flow-
volume loop was flattened on both the inspiratory and 
expiratory loops, a pattern that was new since previous 
tests.  Numerically, this was manifested by a decrease of 
about 20% in peak airway flow.  This change could be 
consistent with a fixed upper airway obstruction, or, more 
likely, incomplete effort by the veteran.  Static lung 
volumes were low normal.  Diffusing capacity was low normal, 
but improved slightly when corrected for alveolar volume.  
Except as noted, the values were little unchanged as compared 
to the 1997 pulmonary function test results.  

VA and private medical reports of the veteran's treatment 
show that he was seen for respiratory problems, including 
hemoptysis, in the late 1990's.  A July 2000 VA letter signed 
by a medical doctor notes that the veteran receives ongoing 
treatment for bronchitis and asthma.

The veteran underwent VA medical examination in August 2001.  
He gave a history of rhinitis since 1981, characterized by 
nasal congestion and ear problems.  During flare-ups of the 
rhinitis, he had trouble breathing through his nose.  He 
reported no foul, yellow discharge from the nose or shortness 
of breath with walking associated with his rhinitis.  He gave 
a history of chronic cough with bronchitis and asthma that 
produced yellow sputum.  He reported being unable to push his 
lawnmower.  He had difficulty climbing stairs and he could 
not garden.  He also had decreased breath sounds, 
bilaterally, and cough throughout the examination.  No rales 
or rhonchi were present.  Lung expansion was equal, 
bilaterally, on deep inspiration.  His FVC was 81% of 
predicted, his FEV1 was 86% of predicted, and his FEV1/FVC 
was 87% of predicted.  His pulmonary function tests were 
interpreted as showing normal spirometry.  His diagnoses 
included bronchitis, asthma, and allergic rhinitis.  An 
addendum to the report of that examination dated in September 
2001 notes that the veteran had asthma and allergic rhinitis 
since service.  

After reviewing the totality of the evidence, the Board finds 
a disability rating in excess of 60 percent is not warranted 
for the veteran's service-connected asthma with bronchitis.  
VA and private medical reports of his treatment in the 
1990's, and the VA letter dated in May 1998, reveal that the 
asthma and bronchitis are symptomatic and manifested 
primarily by persistent coughs, considerable expectoration, 
occasional hemoptysis, and asthma attacks.  While the VA 
letter dated in May 1998 indicates that the veteran has 
severe asthma, the reports of his VA medical examinations in 
the 1990's, including pulmonary function tests, do not 
indicate the presence of symptoms that produce more than mild 
or moderate impairment.  His pulmonary function tests were 
essentially within normal limits except for the pulmonary 
function tests conducted in November 1999 when it was noted 
that a decrease in peak airflow was most likely due to poor 
effort by the veteran.  Even so, the veteran's November 1999 
pulmonary function test results do not support a disability 
rating in excess of 60 percent for his asthma with bronchitis 
under the revised versions of Diagnostic Codes 6600 or 6602.  

Likewise, the preponderance of the evidence is against a 
rating in excess of 60 percent for the veteran's asthma with 
bronchitis under the prior versions of Diagnostic Codes 6600 
and 6602.  As was noted above, the veteran's pulmonary 
function test do not indicate a severe degree of chronic 
airway obstruction.  Also, symptoms of associated severe 
emphysema or cyanosis have not been demonstrated, and the 
veteran has no findings of right-side heart impairment.  
Under the prior criteria of Diagnostic Code 6602, the veteran 
does not meet the requirements for the next higher evaluation 
of 100 percent.  He has not demonstrated very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks.  The medical record also does not reflect 
any marked weight loss or other indications of severe health 
impairment.  Inasmuch as the veteran's current 60 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection for this 
disability, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 60 percent for the veteran's 
asthma with bronchitis.  As a preponderance of the evidence 
is against the award of an increased rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

B. Rhinitis

The veteran seeks a compensable initial rating for his 
service-connected allergic rhinitis.  During the course of 
this appeal, the rating criteria for the evaluation of 
rhinitis was modified, effective from October 7, 1996.  When 
a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Under the previous criteria for rhinitis, listed at 
Diagnostic Code 6501, a 10 percent rating was assigned for 
rhinitis causing definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent rating applied where 
the evidence demonstrated moderate crusting and ozena and 
atrophic changes.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1995).  

After October 7, 1996, allergic or vasomotor rhinitis is 
rated under Diagnostic Code 6522.  Under this Code, a 10 
percent evaluation is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating requires 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2004).  In 
every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. §  4.31 (2004).  

As has already been discussed above, the veteran's 
respiratory complaints, including both his allergic rhinitis 
and his asthma with bronchitis, have been evaluated on 
several occasions during the pendency of this appeal.  
Considering first the criteria in effect prior to October 
1996, the veteran has not demonstrated definite atrophy of 
the intranasal structure and moderate secretion.  On VA 
examination in March 1996 and again in July 1996, his sinuses 
and nasal passages were normal on objective examination, with 
no evidence of atrophy or secretions.  The remainder of the 
medical evidence is likewise negative for such findings.  

Considering next the criteria in effect subsequent to October 
7, 1996, the Board notes the May 2004 medical opinion 
statement of S.G., M.D.  After examining the veteran and 
reviewing the medical history, Dr. G. concluded the veteran 
had at least 50 percent obstruction of his bilateral nasal 
passages.  Based on these uncontroverted medical findings, a 
10 percent rating under Diagnostic Code 6522 is warranted, 
effective from October 7, 1996, the effective date of the 
change in the regulation.  See Rhodan, supra.  However, Dr. 
G. did not find evidence of nasal polyps, as required for a 
30 percent evaluation.  Hence, an initial disability rating 
in excess of 10 percent is not warranted under the revised 
criteria for allergic rhinitis.  

Overall, the preponderance of the evidence supports a 
disability rating of 10 percent and no higher for the 
veteran's allergic rhinitis, based on the revised criteria 
effective from October 7, 1996.  As a preponderance of the 
evidence is against the award of an initial rating in excess 
of 10 percent, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C. Right shoulder

The veteran seeks a disability rating in excess of 30 percent 
for myofascial pain syndrome of the right shoulder.  This 
disability is evaluated analogous to Diagnostic Code 5003, 
for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5021 (2004).  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003 (2004).  

With any form of arthritis, painful motion must be 
considered.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2004).  
A compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 40 percent evaluation for 
limitation of motion of the major arm requires that motion be 
limited to 25º from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2004).  The standard range of motion of the 
shoulder is 180 degrees of forward elevation (flexion).  
38 C.F.R. § 4.71, Plate I (2004).

On VA medical examination in March 1996, the veteran 
complained of pain in the shoulders.  However, he also 
reported full range of motion of the shoulders.  Forward 
elevation of the shoulder was to 130º, lateral elevation was 
to 120º, and rotation was to 20º.  X-rays of the shoulders 
were reportedly normal.  The final diagnosis was bilateral 
shoulder pain.  

At his July 1996 VA medical examination, the veteran again 
complained of bilateral shoulder pain.  Range of motion 
testing of the right shoulder indicated flexion was to 70º.  
X-rays of both shoulders showed no bony abnormality, but 
there was a benign cyst in the distal clavicle.  The 
diagnosis was painful shoulders with negative X-rays except 
for benign cysts in the clavicles.  The February 1997 
addendum to the July 1996 VA medical examination report noted 
that there was a slight loss of function of the right 
shoulder.  

The report of the veteran's October 1997 VA medical 
examination shows he complained of pain in the neck with 
radiation into the shoulders and hands.  He reported 
difficulty raising his arms overhead due to discomfort.  
There was diminished movement of the shoulders due to pain, 
but with no abnormal motion.  The musculature appeared to be 
within normal limits and equal, bilaterally.  There was no 
incoordination or inability to execute still movements of the 
hands.  Range of motion testing of the right shoulder 
indicated flexion to 40º, extension to 40º, internal rotation 
to 60º, external rotation to 40º, abduction to 70º, and 
adduction to 0º.  The diagnoses were painful neck and 
shoulders with negative X-rays of the cervical spine and 
shoulders, and myofascial syndrome of the shoulders and neck.  

VA and private medical reports show that the veteran was seen 
for various joint problems in the 1990's and 2000.  A VA 
outpatient report of the veteran's treatment in December 1998 
shows that he was seen for problems with both shoulders.  X-
rays of the shoulders indicated degenerative joint disease.  
A VA MRI (magnetic resonance imaging) of the right shoulder 
in August 1999 revealed no significant abnormalities.  A VA 
medical report shows that X-rays of the veteran's shoulders 
were taken in June 2001.  The X-rays showed no bony 
abnormalities of either shoulder.

Statements from relatives of the veteran received in 1999 are 
to the effect that he had multiple joint pains.  It was noted 
that those joint pains interfered with the veteran's ability 
to function and prevented him from performing various 
physical tasks.  

The report of the veteran's VA medical examination in August 
2001 noted that he complained of pain, weakness, stiffness, 
recurrent subluxation, swelling, and inflammation, 
instability, fatigue, and lack of endurance of the shoulders.  
Range of motion testing of the right shoulder revealed 
flexion to 45º (180º was normal), abduction to 90º (180º was 
normal), and external and internal rotation to 40º (90º was 
normal).  X-rays of the shoulders were reportedly negative.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness of the shoulders.  
It was noted that the veteran occasionally had pain, fatigue, 
weakness, and lack of endurance of the shoulders, with pain 
being the most significant symptom.  The diagnosis was 
bilateral myofascial syndrome of both shoulders.  The 
addendum to the report of that examination dated in September 
2001 notes that the veteran's functional ability would be 
affected by pain, that he experienced pain with shoulder 
motion, and that the functional impairment would be worse 
during flare-ups, but that there was no significant change in 
range of motion studies performed during the August 2001 
examination.  

The veteran underwent a VA rheumatology consultation in April 
2004.  He reported a history of chronic joint pain in all 
joints, increasing with use.  On physical examination, he was 
well-developed, with a normal gait.  His joints were also 
normal in appearance, with full range of motion and no 
synovial thickening, swelling, or joint or muscle tenderness.  
Strength of the upper and lower extremities was 5/5 
bilaterally.  Chronic polyarticular joint pain was diagnosed.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against an initial 
disability rating in excess of 30 percent for the veteran's 
myofascial pain syndrome of the right shoulder.  He has not 
demonstrated limitation of motion of his right arm to 25º 
from the side, as would warrant a higher rating of 40 
percent.  On VA medical examination in March 1996 he could 
raise his right arm from the side of his body (flexion of the 
shoulders) to 130º.  At the time of his July 1996 VA medical 
examination, he was able to raise his arms from the sides of 
his body to 70º, and at his October 1997 VA medical 
examination flexion of the right arm was to 40º.  At the 
August 2001 VA medical examination, flexion of the right and 
left shoulders was to 45º.  Finally, on his VA rheumatology 
consultation in August 2004, he was described as having full 
range of motion.  These findings do not support the 
assignment of a 40 percent evaluation for his right shoulder 
disability under Diagnostic Code 5201.  

In DeLuca, the Court held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the veteran has 
painful motion of the shoulders that would be significantly 
worse during flare-ups, but worsening flexion of the right 
shoulder during flare-ups is not demonstrated on the reports 
of his VA medical examinations.  Nor do the reports of those 
examinations and the reports of his treatment indicate 
worsening function of the shoulder due to weakened movement, 
excess fatigability or incoordination.  While the veteran 
does experience painful motion of the shoulders, no examiner 
has quantified this symptom in terms of additional limitation 
of motion; therefore, a disability rating in excess of 30 
percent under the factors noted in DeLuca is not warranted at 
this time.  Likewise, because the veteran's current 30 
percent evaluation represents the maximum demonstrated 
impairment of the right shoulder for all periods of time 
during the pendency of this appeal, a staged rating is not 
warranted in the present case.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against 
an initial disability rating in excess of 30 percent for the 
veteran's service-connected myofascial pain syndrome of the 
right shoulder.  As a preponderance of the evidence is 
against the award of a higher rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

D. Left shoulder

The veteran seeks an disability rating in excess of 20 
percent for his myofascial pain syndrome of the left 
shoulder.  The relevant diagnostic criteria have already been 
noted above; however, because the veteran is right-handed, 
his left shoulder is his minor shoulder joint.  A 20 percent 
evaluation is warranted for limitation of motion of the minor 
arm when motion is possible to the shoulder level or to 
midway between the side and shoulder level.  A 30 percent 
evaluation for limitation of motion of the minor arm requires 
that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  

On VA medical examination in March 1996, the veteran 
complained of pain in the shoulders.  However, he also 
reported full range of motion of the shoulders.  Forward 
elevation of the shoulder was to 130º, lateral elevation was 
to 120º, and rotation was to 20º.  X-rays of the shoulders 
were reportedly normal.  The final diagnosis was of bilateral 
shoulder pain.  

At his July 1996 VA medical examination, the veteran again 
complained of bilateral shoulder pain.  Range of motion 
testing of the left shoulder indicated flexion was to 70º.  
X-rays of both shoulders showed no bony abnormality, but 
there was a benign cyst in the distal clavicle.  The 
diagnosis was painful shoulders with negative X-rays except 
for benign cysts in the clavicles.  The February 1997 
addendum to the July 1996 VA medical examination report noted 
that there was no loss of function of the left shoulder.  

The report of the veteran's October 1997 VA medical 
examination shows he complained of pain in the neck with 
radiation into the shoulders and hands.  He reported 
difficulty raising his arms overhead due to discomfort.  
There was diminished movement of the shoulders due to pain, 
but with no abnormal motion.  The musculature appeared to be 
within normal limits and equal, bilaterally.  There was no 
incoordination or inability to execute still movements of the 
hands.  Range of motion in the left shoulder was flexion to 
80º, extension to 35º, internal rotation to 70º, external 
rotation to 30º, abduction to 75º, and adduction to 0º.  The 
diagnoses were painful neck and shoulders with negative X-
rays of the cervical spine and shoulders, and myofascial pain 
syndrome of the shoulders and neck.  

VA and private medical reports show that the veteran was seen 
for various joint problems in the 1990's and 2000.  A VA 
outpatient report of the veteran's treatment in December 1998 
shows that he was seen for problems with both shoulders.  X-
rays of the shoulders indicated degenerative joint disease.  
A whole body bone scan at a VA medical facility in September 
1999 indicated the possibility of degenerative joint disease 
of the left shoulder.  A VA medical report shows that X-rays 
of the veteran's shoulders were taken in June 2001.  The X-
rays showed no bony abnormalities of either shoulder.

Statements from relatives of the veteran received in 1999 are 
to the effect that he had multiple joint pains.  It was noted 
that those joint pains interfered with the veteran's ability 
to function and prevented him from performing various 
physical tasks.  

The report of the veteran's VA medical examination in August 
2001 notes that he complained of pain, weakness, stiffness, 
recurrent subluxation, swelling, and inflammation, 
instability, fatigue, and lack of endurance of the shoulders.  
Range of motion testing of the left shoulder revealed flexion 
to 45º (180º was normal), abduction to 90º (180º was normal), 
and external and internal rotation of the left shoulder to 
45º.  X- rays of the shoulders were reportedly negative.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness of the shoulders.  
It was noted that the veteran occasionally had pain, fatigue, 
weakness, and lack of endurance of the shoulders, with pain 
being the most significant symptom.  The diagnosis was 
bilateral myofascial syndrome of both shoulders.  The 
addendum to the report of that examination dated in September 
2001 notes that the veteran's functional ability would be 
affected by pain, that he experienced pain with shoulder 
motion, and that the functional impairment would be worse 
during flare-ups, but that there was no significant change in 
range of motion studies performed during the August 2001 
examination.  

The veteran underwent a VA rheumatology consultation in April 
2004.  He reported a history of chronic joint pain in all 
joints, increasing with use.  On physical examination, he was 
well-developed, with a normal gait.  His joints were also 
normal in appearance, with full range of motion and no 
synovial thickening, swelling, or joint or muscle tenderness.  
Strength of the upper and lower extremities was 5/5 
bilaterally.  Chronic polyarticular joint pain was diagnosed.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against an initial 
disability rating in excess of 20 percent for the veteran's 
myofascial pain syndrome of the left shoulder.  He has not 
demonstrated limitation of motion of his right arm to 25º 
from the side, as would warrant a higher rating of 30 
percent.  On VA medical examination in March 1996 he could 
raise his left arm from the side of his body (flexion of the 
shoulders) to 120º.  At the time of his July 1996 VA medical 
examination, he was able to raise his arms from the sides of 
his body to 70º, and at his October 1997 VA medical 
examination flexion of the left arm was to 80º.  At the 
August 2001 VA medical examination, flexion of the left 
shoulder was to 45º.  Finally, on his VA rheumatology 
consultation in August 2004, he was described as having full 
range of motion.  These findings do not support the 
assignment of a 30 percent evaluation for his left shoulder 
disability under Diagnostic Code 5201.  

In DeLuca, the Court held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the veteran has 
painful motion of the shoulders that would be significantly 
worse during flare-ups, but worsening flexion of the right 
shoulder during flare-ups is not demonstrated on the reports 
of his VA medical examinations.  Nor do the reports of those 
examinations and the reports of his treatment indicate 
worsening function of the shoulder due to weakened movement, 
excess fatigability or incoordination.  While the veteran 
does experience painful motion of the shoulders, no examiner 
has quantified this symptom in terms of additional limitation 
of motion; therefore, a disability rating in excess of 20 
percent under the factors noted in DeLuca is not warranted at 
this time.  Likewise, because the veteran's current 20 
percent evaluation represents the maximum demonstrated 
impairment of the left shoulder for all periods of time 
during the pendency of this appeal, a staged rating is not 
warranted in the present case.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against 
an initial disability rating in excess of 20 percent for the 
veteran's service-connected myofascial pain syndrome of the 
left shoulder.  As a preponderance of the evidence is against 
the award of a higher rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

E. Right knee

The veteran seeks an initial rating in excess of 10 percent 
for a service-connected right knee disability.  This 
disability is currently rated under Diagnostic Code 5014, for 
osteomalacia.  This Code in turn makes reference to 
Diagnostic Code 5003, for degenerative arthritis.  As was 
noted above, a minimum rating of 10 percent is assigned for 
arthritis of a major joint such as the knee.  Ratings in 
excess of 10 percent may be assigned based on limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5014 (2004).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30º, and a 
30 percent rating is assigned for flexion limited to 15º.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for limitation to 20º, and a 40 percent rating for limitation 
to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

Service medical records show that the veteran was seen for 
various joint pains.  The February 1995 and later RO rating 
decisions granted service connection for right and left knee 
pain, and assigned a 10 percent evaluations for each knee, 
effective from January 1994.

When the veteran underwent VA medical examination in March 
1996, he reported pain of the knees during bad weather, and 
when he tried to run.  On objective examination, he had 
flexion of the right knee and left knee to 130º.  Extension 
of the knees was full.  X-rays of the knees were negative.  
The diagnosis was lateral knee pain.  

On VA medical examination in July 1996, the veteran 
complained of painful knees.  Range of motion testing 
revealed full range of motion in both knees.  X-rays of the 
knees were reportedly unremarkable.  A diagnosis was made of 
painful knees with negative X-rays.  In a February 1997 
addendum to the examination report, the examiner noted that 
the veteran had no functional loss of the knees.  

VA and private medical reports of the veteran's treatment in 
the 1990's and 2000 indicate that he has multiple joint 
problems.  The September 1999 VA whole body bone scan 
indicated likely degenerative joint disease of the knees.  

Statements received in 1999 from relatives of the veteran 
indicate that he had multiple joint pains.  It was noted that 
those joint pains interfered with the veteran's ability to 
function and prevented him from performing various physical 
tasks.  

On VA examination in August 2001, the veteran reported 
complaints of pain, weakness, stiffness, recurrent 
subluxation, inflammation, instability, fatigue, and lack of 
endurance of the knees.  Range of motion testing of the knees 
revealed flexion to 60º bilaterally and extension to 0º 
bilaterally.  Pain was reported with range of motion testing.  
There was no redness, heat, swelling, effusion, drainage, 
abnormal movement, instability or weakness of either knee.  
It was noted that the veteran had occasional pain, fatigue, 
weakness, and lack of endurance in both knees, with pain 
being the most significant symptom.  It was noted that he had 
no constitutional symptoms of arthritis.  The diagnosis was 
impairment of both knees.  In a September 2001 addendum to 
the examination report, the examiner noted that the veteran's 
functional ability would be affected by pain, that he 
experienced pain with knee motion, and that the functional 
impairment would be worse during flare-ups, but that there 
was no significant change in range of motion studies 
performed during the August 2001 examination.  It was also 
noted that the veteran probably had arthritis of the knees.  

The veteran underwent a VA rheumatology consultation in April 
2004.  He reported a history of chronic joint pain in all 
joints, increasing with use.  On physical examination, he was 
well-developed, with a normal gait.  His joints were also 
normal in appearance, with full range of motion and no 
synovial thickening, swelling, or joint or muscle tenderness.  
Strength of the upper and lower extremities was 5/5 
bilaterally.  Chronic polyarticular joint pain was diagnosed.  

After reviewing the totality of the record, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for his service-
connected disability of the right knee.  While the evidence 
indicates that the veteran has arthritis of the right knee, 
the overall evidence reveals that his right knee disability 
is manifested primarily by painful motion and only slight 
limitation of motion.  Evaluation of the veteran's disability 
under the diagnostic criteria for limitation of motion of the 
knee joint do not indicate a rating in excess of 10 percent 
is warranted.  

The reports of the veteran's VA medical examinations in March 
and July 1996 show that he had essentially normal extension 
and flexion of the right knee, and the report of his VA 
medical examination in August 2001 reveals normal extension 
of the knees.  The report of that examination shows that 
flexion of the knees was limited to 60º;  this finding 
supports the assignment of a noncompensable rating under 
Diagnostic Code 5260.  On the veteran's most recent VA 
examination of August 2004, his range of motion was described 
as within normal limits on all joints.  Thus, the evidence of 
record does not indicate a disability rating in excess of 10 
percent is warranted under either Diagnostic Code 5260 or 
5261.  

Also, the medical record does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of 
either knee.  While the veteran does experience painful 
motion of the knees, no examiner has quantified this symptom 
in terms of additional limitation of motion; therefore, a 
disability rating in excess of 10 percent under the factors 
noted in DeLuca is not warranted at this time.  Likewise, 
because the veteran's current 10 percent evaluation 
represents the maximum demonstrated impairment of the right 
knee for all periods of time during the pendency of this 
appeal, a staged rating is not warranted in the present case.  
See Fenderson, supra.  

In considering the veteran's claim, the Board is cognizant of 
VA General Counsel Opinion 23-97, which holds that in certain 
cases where the veteran has both limitation of motion and 
instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the aforementioned VA examination 
reports, the veteran does not have instability of the right 
knee joint; thus, a separate evaluation for instability is 
not warranted at this time for the right knee.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the veteran's 
right knee disability.  As a preponderance of the evidence is 
against the award of a higher rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

F. Left knee

The veteran seeks an initial rating in excess of 10 percent 
for a service-connected left knee disability.  This 
disability is currently rated under Diagnostic Code 5014, for 
osteomalacia.  This Code in turn makes reference to 
Diagnostic Code 5003, for degenerative arthritis.  As was 
noted above, a minimum rating of 10 percent is assigned for 
arthritis of a major joint such as the knee.  Ratings in 
excess of 10 percent may be assigned based on limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5014 (2004).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30º, and a 
30 percent rating is assigned for flexion limited to 15º.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for limitation to 20º, and a 40 percent rating for limitation 
to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

Service medical records show that the veteran was seen for 
various joint pains.  The February 1995 and later RO rating 
decisions granted service connection for right and left knee 
pain, and assigned a 10 percent evaluations for each 
condition, effective from January 1994.

When the veteran underwent VA medical examination in March 
1996, he reported pain of the knees during bad weather, and 
when he tried to run.  On objective examination, he had 
flexion of the left knee to 130º.  Extension of the knee was 
full.  X-rays of the knee were negative.  The diagnosis was 
lateral knee pain.  

On VA medical examination in July 1996, the veteran 
complained of painful knees.  Range of motion testing 
revealed full range of motion in both knees.  X-rays of the 
knees were reportedly unremarkable.  A diagnosis was made of 
painful knees with negative X-rays.  In a February 1997 
addendum to the examination report, the examiner noted that 
the veteran had no functional loss of the knees.  

VA and private medical reports of the veteran's treatment in 
the 1990's and 2000 indicate that he has multiple joint 
problems.  The September 1999 VA whole body bone scan 
indicated likely degenerative joint disease of the knees.  

Statements received in 1999 from relatives of the veteran 
indicate that he had multiple joint pains.  It was noted that 
those joint pains interfered with the veteran's ability to 
function and prevented him from performing various physical 
tasks.  

On VA examination in August 2001, the veteran reported 
complaints of pain, weakness, stiffness, recurrent 
subluxation, inflammation, instability, fatigue, and lack of 
endurance of the knees.  Range of motion testing of the knees 
revealed flexion to 60º bilaterally and extension to 0º 
bilaterally.  Pain was reported with range of motion testing.  
There was no redness, heat, swelling, effusion, drainage, 
abnormal movement, instability or weakness of either knee.  
It was noted that the veteran had occasional pain, fatigue, 
weakness, and lack of endurance in both knees, with pain 
being the most significant symptom.  It was noted that he had 
no constitutional symptoms of arthritis.  The diagnosis was 
impairment of both knees.  In a September 2001 addendum to 
the examination report, the examiner noted that the veteran's 
functional ability would be affected by pain, that he 
experienced pain with knee motion, and that the functional 
impairment would be worse during flare-ups, but that there 
was no significant change in range of motion studies 
performed during the August 2001 examination.  It was also 
noted that the veteran probably had arthritis of the knees.  

The veteran underwent a VA rheumatology consultation in April 
2004.  He reported a history of chronic joint pain in all 
joints, increasing with use.  On physical examination, he was 
well-developed, with a normal gait.  His joints were also 
normal in appearance, with full range of motion and no 
synovial thickening, swelling, or joint or muscle tenderness.  
Strength of the upper and lower extremities was 5/5 
bilaterally.  Chronic polyarticular joint pain was diagnosed.  

After reviewing the totality of the record, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for his service-
connected disability of the left knee.  While the evidence 
indicates that the veteran has arthritis of the left knee, 
the overall evidence reveals that his left knee disability is 
manifested primarily by painful motion and only slight 
limitation of motion.  Evaluation of the veteran's disability 
under the diagnostic criteria for limitation of motion of the 
knee joint do not indicate a rating in excess of 10 percent 
is warranted.  

The reports of the veteran's VA medical examinations in March 
and July 1996 show that he had essentially normal extension 
and flexion of the left knee, and the report of his VA 
medical examination in August 2001 reveals normal extension 
of the knees.  The report of that examination shows that 
flexion of the knees was limited to 60º; this finding 
supports the assignment of a noncompensable rating under 
Diagnostic Code 5260.  On the veteran's most recent VA 
examination of August 2004, his range of motion was described 
as within normal limits on all joints.  Thus, the evidence of 
record does not indicate a disability rating in excess of 10 
percent is warranted under either Diagnostic Code 5260 or 
5261.  

Also, the medical record does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of 
either knee.  While the veteran does experience painful 
motion of the knees, no examiner has quantified this symptom 
in terms of additional limitation of motion; therefore, a 
disability rating in excess of 10 percent under the factors 
noted in DeLuca is not warranted at this time.  Likewise, 
because the veteran's current 10 percent evaluation 
represents the maximum demonstrated impairment of the left 
knee for all periods of time during the pendency of this 
appeal, a staged rating is not warranted in the present case.  
See Fenderson, supra.  

In considering the veteran's claim, the Board is cognizant of 
VA General Counsel Opinion 23-97, which holds that in certain 
cases where the veteran has both limitation of motion and 
instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the aforementioned VA examination 
reports, the veteran does not have instability of the left 
knee joint; thus, a separate evaluation for instability is 
not warranted at this time for the left knee.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the veteran's 
left knee disability.  As a preponderance of the evidence is 
against the award of a higher rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

G. Residuals of Fracture of the Right Thumb

The veteran seeks a compensable initial rating for his 
service-connected residuals of a right thumb fracture.  Under 
Diagnostic Code 5228, for limitation of motion of the thumb, 
a noncompensable rating is assigned for a gap of less than 
one inch between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A 10 percent rating 
is assigned for limitation of motion of the thumb with a gap 
of one to two inches (2.5 to 5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted for limitation of 
motion of the thumb with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2004).  

The service medical records reveal that the veteran sustained 
a fracture of the right thumb during military service, and in 
February 1995, the RO awarded service connection for 
residuals of a fracture of the right thumb with a 
noncompensable initial rating, effective from January 1994.

At the veteran's March 1996 VA medical examination there were 
no complaints or findings of a right thumb condition.  

At his July 1996 VA medical examination, the veteran 
complained of occasional pain in the right thumb.  On 
objective examination, he had full range of motion of the 
right thumb, and X-rays of the right hand were consistent 
with an old healed fracture of the right first metacarpal.  
The diagnosis was fracture of the right thumb, recovered, 
with X-rays of healed old fracture of the first metacarpal.  
A February 1997 addendum to the report of the July 1996 VA 
medical examination notes that the veteran had no functional 
impairment of the right thumb.  

The VA report of the veteran's whole body bone scan in 
September 1999 reveals that the veteran likely had 
degenerative joint disease of the hands, particularly the 
right first metacarpal.  VA X-rays of the right thumb in 
February and June 2001 revealed an old healed fracture at the 
base of the metacarpal of the right thumb, residual cortical 
deformity, and a lateral exostosis of the metatarsal head 
that may be posttraumatic or developmental, and mild 
posttraumatic or degenerative arthritic change of the 
metacarpal phalangeal joint of the digit.  

The veteran underwent VA medical examination in August 2001.  
He complained of occasional pain, weakness, stiffness, 
inflammation, and locking of the right thumb.  The right 
thumb was tender through range of motion.  There was no 
significant deformity. Range of motion of the right thumb was 
normal.  The diagnosis was residuals of right thumb fracture.  
The September 2001 addendum to the report of the VA August 
2001 medical examination notes that the veteran had multiple 
joint pains and painful motion of joints, but that the right 
thumb condition reflected more tenderness than pain.  

Finally, a VA rheumatology consultation in August 2004 found 
full range of motion of all joints, with no specific 
disability of the right thumb noted.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the 
assignment of a compensable initial rating for the veteran's 
residuals of a right thumb fracture.  The VA report of whole 
body bone scan in September 1999 indicates that the veteran 
has arthritis of the right thumb, and this evidence is 
supported by VA X-rays of the right thumb in June 2001.  The 
veteran's right thumb is also tender on motion, according to 
the August 2001 VA medical examination.  However, the 
evidence as a whole indicates that the range of motion of the 
right thumb is not restricted, as no examination has 
indicated any loss of range of motion for the thumb.  In the 
absence of restriction of motion of the right thumb, a 
compensable initial rating is not warranted under Diagnostic 
Code 5228.  

The Board notes the veteran's complaints of occasional pain 
in the right thumb, but the evidence does not show that his 
right thumb pain produces sufficient functional impairment to 
warrant a compensable rating.  While VA examiners have noted 
some pain on range of motion of the right thumb, no examiner 
has quantified this pain in terms of additional limitation of 
motion; therefore, the assignment of a compensable initial 
rating based on the DeLuca factors is not warranted.  
Likewise, because the veteran's right thumb disability has 
not exhibited disability to a compensable degree at any time 
during the pendency of this appeal, a staged rating is not 
warranted in the present case.  See Fenderson, supra.  

Because the metacarpal phalangeal joint is considered a minor 
joint, his arthritis of that joint does warrant the 
assignment of a compensable rating for the right thumb 
arthritis under Diagnostic Code 5003.  38 C.F.R. §§ 4.45, 
4.71a, Diagnostic Code 5003 (2004).  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's residuals of a 
right thumb fracture.  As a preponderance of the evidence is 
against the award of a higher rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for pseudofolliculitis 
barbae is denied.

Entitlement to service connection for a bilateral eye 
disability, to include defective vision, is denied.  

Entitlement to service connection for a disability 
characterized by poor sleep, to include sleep apnea, is 
denied.  

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a disability 
characterized by an elevated pulse rate is denied.  

Entitlement to a disability rating in excess of 60 percent at 
any time subsequent to January 1994 for asthma with 
bronchitis is denied.  

Entitlement to a 10 percent initial rating effective, from 
October 7, 1996, for the veteran's allergic rhinitis is 
granted.  

Entitlement to an initial rating in excess of 30 percent for 
the veteran's myofascial pain syndrome of the right shoulder 
is denied.  

Entitlement to an initial rating in excess of 20 percent for 
the veteran's myofascial pain syndrome of the left shoulder 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the veteran's right knee disability is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the veteran's left knee disability is denied.  

Entitlement to a compensable initial rating for residuals of 
a right thumb fracture is denied.  


REMAND

The veteran seeks a disability rating in excess of 10 percent 
for a lumbosacral strain.  The Board notes that during the 
pendency of this appeal, the rating criteria for the 
evaluation of spinal disabilities has changed.  Effective 
September 26, 2003, new diagnostic criteria for spinal 
disabilities were added to 38 C.F.R. Part 4, listed as 
Diagnostic Codes 5235- 5243.  68 Fed. Reg. 51454 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  The veteran has not been afforded a VA 
medical examination of his lumbosacral spine in light of the 
new rating criteria.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993).  In reconsidering the 
veteran's claim for an increased rating for lumbosacral 
strain, the RO must apply the revised regulations, as 
applicable based on the specific facts in the present case.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.	The veteran should be scheduled 
for a VA orthopedic examination in 
order to determine the disability 
resulting from his service-connected 
disability of the lumbosacral spine.  
The claims file should be reviewed by 
the examiner in conjunction with the 
examination.  The examination should 
include full range of motion studies, 
x-rays, and any other tests considered 
necessary by the examiner.  The 
examiner should provide ranges of 
motion for the thoracolumbar spine, 
reflecting forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.  In testing 
range of motion of the veteran's 
thoracolumbar spine, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  The examiner should 
also determine the frequency and 
duration of any incapacitating episodes 
resulting from the veteran's 
lumbosacral spine disability.  Any 
other disability, to include any 
neurological disability, resulting from 
the veteran's lumbosacral strain also 
should be noted.  The medical basis for 
all opinions expressed should also be 
given.

2.	Thereafter, the RO should again 
consider the veteran's claim for a 
higher disability rating for his 
lumbosacral strain in light of the 
additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


